 


110 HR 932 IH: To amend part D of title XVIII of the Social Security Act to limit the monthly amount of prescription drug cost-sharing for full-benefit dual eligible individuals and other lowest-income individuals under the Medicare prescription drug program.
U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 932 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2007 
Mr. Crowley (for himself, Mr. Pascrell, Mr. Lewis of Georgia, Mr. Serrano, Mr. Towns, Ms. Moore of Wisconsin, Mr. Hall of New York, Mr. Hinchey, Mr. McNulty, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part D of title XVIII of the Social Security Act to limit the monthly amount of prescription drug cost-sharing for full-benefit dual eligible individuals and other lowest-income individuals under the Medicare prescription drug program. 
 
 
1.Limitation on the monthly amount of prescription drug cost-sharing for full-benefit dual eligible individuals and other lowest-income individuals under the Medicare prescription drug program 
(a)In generalSection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— 
(1)in paragraph (1)(D), by adding at the end the following new clause: 
 
(iv)Monthly limitation on copaymentsIn no case shall the total of the copayments under this subparagraph for an individual for covered part D drugs in a month exceed $10. ; and 
(2)in paragraph (4), by adding at the end the following new subparagraph: 
 
(C)Limitation on copayment for lowest income individualsThe dollar amount applied under paragraph (1)(D)(iv)— 
(i)for the first year beginning after the date of the enactment of this subparagraph shall be the dollar amount specified in such paragraph increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of the previous year; or 
(ii)for a subsequent year shall be the dollar amount specified in this clause (or clause (i)) for the previous year increased by the annual percentage increase in the consumer price index (all items; U.S. city average) as of September of the previous year. Any amount established under clause (i) or (ii) that is not a multiple of $1 shall be rounded to the nearest multiple of $1.. 
(b)Effective dateThe amendments made by subsection (a) shall apply to benefits for years beginning after the date of the enactment of this Act. 
 
